Citation Nr: 1233411	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel





INTRODUCTION

The Veteran had active service from August 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board previously remanded the present appeal in May 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon reflection, the Board observes that VA treatment records dated prior May 2009 have not been associated with the claims folder and are not available via the Virtual VA system.  Importantly, the claims folder and the Virtual VA systems do not contain relevant VA treatment records dated as early as September 2007, which are listed on the September 2009 Statement of the Case (SOC), or an October 2008 VA ambulatory treatment record referenced in the September 2011 supplemental VA examination opinion.  As VA treatment records are deemed to be constructively of record at the time generated, and because the Board must consider these records in the adjudication of this claim, the Board must remand the appeal to obtain these records before evaluating the Veteran's appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all outstanding VA treatment and hospitalization records related to the Veteran's knees, dated (I) prior to May 2009, including an October 21, 2008 VA ambulatory treatment record referenced in the September 2011 supplemental examination opinion; and (II) since July 2011.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

2.  Then, readjudicate the appeal.  If the foregoing action does not resolve the claim, a Supplemental Statement of the Case (SSOC) should be issued.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to this Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

